     Case 1:20-cv-01311-DAD-SAB Document 13 Filed 02/05/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                             EASTERN DISTRICT OF CALIFORNIA
 8
 9   PATRICK TETER, et al.,                                Case No.: 1:20−cv−01311-DAD-SAB
10
                     Plaintiffs,
              vs.                                          ORDER GRANTING SECOND JOINT
11                                                         STIPULATION TO CONTINUE
     FCA US LLC,                                           DEADLINE BY WHICH TO FILE
12                                                         DISPOSITIONAL DOCUMENTS
13                   Defendant.                            (ECF No. 12)
14
15
16            On November 11, 2020, a notice of settlement was filed in this action and the parties

17   were ordered to file dispositional documents within sixty days of November 12, 2020. (ECF

18   Nos. 8, 9.) On January 5, 2021, a stipulation for an extension of time to file dispositional
19   documents was granted and the parties were ordered to file dispositional documents on or before
20   February 10, 2021. (ECF Nos. 10, 11.) On February 4, 2021, the parties filed a second
21   stipulation for an extension of time to file dispositive documents. (ECF. No. 12.)
22            Pursuant to the stipulation of the parties, and finding good cause, IT IS HEREBY
23   ORDERED that the parties shall file dispositive documents on or before March 10, 2021.
24
25   IT IS SO ORDERED.
26
     Dated:     February 5, 2021
27                                                      UNITED STATES MAGISTRATE JUDGE

28



                                                     -1-
